           Case 1:20-cr-00670-VEC Document 20 Filed 12/22/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 12/22/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :           20-CR-670 (VEC)
                 -against-                                    :
                                                              :               ORDER
 VACHON COMBS and JAIME MARQUEZ :
 RODRIGUEZ,                                                   :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 22, 2020, Mr. Marquez-Rodriguez appeared for an

arraignment by teleconference;

        WHEREAS on December 22, 2020, Mr. Marquez-Rodriguez pled not guilty

        IT IS HEREBY ORDERED THAT:

           1. The Government must produce all discovery, other than material obtained from the

               electronic devices seized at the time of Defendants’ arrests, by January 8, 2021.

           2. The parties are directed to appear for a status conference on March 31, 2021 at

               2:30 p.m.

           3. In light of the logistical difficulties created by the COVID-19 pandemic, pursuant to

               18 U.S.C. § 3161(h)(7)(A), the period of time between December 22, 2020 and

               March 31, 2021, is excluded under the Speedy Trial Act. The Court finds that the

               ends of justice served by accommodating those logistical difficulties outweigh the

               Defendant’s and the public’s interests in a speedy trial.

SO ORDERED.
                                                                _________________________________
Date: December 22, 2020                                          VALERIE CAPRONI
      New York, NY                                              United States District Judge
